Citation Nr: 1713000	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO. 10-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a left hand disorder, claimed as secondary to a cervical spine disorder.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service in the Marine Corps from September 15, 1990, to May 1, 1991. He was awarded a Combat Action Ribbon. He had additional periods of service in the Marine Reserves from March 1983 to September 1990, and in the Army Reserves from May 1991 to April 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a February 2008 rating decision of the RO in Chicago, Illinois.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. The Veteran also testified at a March 2009 local hearing before a Decision Review Officer at the RO. A transcript of each hearing is associated with the claims file.

In a decision dated in August 2015, the Board denied these claims. The Veteran appealed that decision to the Veterans Court. In an Order dated in February 2007, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded these issues to the Board for additional development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion stipulated that, at the time of the August 2015 Board decision, VA was in possession of microfiche records containing service personnel records and treatment records which had not been loaded to the VA repository and therefore were not reviewed by the Board. These records have since been loaded and are available to the Board. See records loaded 02/03/2017. 

The parties also stipulated that the Board identified a service treatment record dated November 1995 as an examination report conducted during the Veteran's post-active duty service in Reserves. However, the parties agreed that there was no record with this date. Upon review of the service treatment records, the Board finds that the record is very likely to be a record in VBMS record 06/30/2014. That record is identified as "Tri - Annual" Examination. However, the date of the examination is hand-written in the form "[?]51116." The initial digit appears to be an "8" with a narrow bottom half, in a way which could be mistaken for a "9." The Board believes that this November 1985 record is the record identified in the Board decision as the November 1995 examination and that no additional efforts are necessary to obtain treatment records. 

Finally, the parties stipulated that the Board relied upon an inadequate medical opinion in denying service connection for a cervical spine disorder, which stated "Within his STR[]s[,] there is no indication of neck injury, complaint[,] or treatment." However the medical opinion did not consider the Veteran's lay statements, citing: "[f]or instance, Appellant testified at a September 2014 hearing [...] that he hurt his hands jumping out of an aircraft, and from 'getting blown up a few times.' [...] He contended that he had bone degeneration in his neck and back due to compression from parachuting, or shock waves from explosives. [...] In a May 2010 statement, he contended that being in the infantry was hard on his body, and included speed roping, low- and high-altitude jumps, and spiral rigging. [...] During a May 2010 VA examination addendum for traumatic brain injury (TBI), he reported being thrown off a building and hitting his head, falling from a height. (R. at 681). On his March 2007 Application for Compensation, he contended he had neck problems from jumping from planes." The parties agreed that, given that the examiner did not consider relevant lay evidence, remand is warranted for consideration of Appellant's lay statements.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

As the parties have agreed that the medical opinion is inadequate, the Board finds that remand for a supplemental opinion is necessary. 

The parties also agreed that the claim of entitlement to service connection for a left hand disorder, claimed as secondary to a cervical spine disorder, is inextricably intertwined with the neck/cervical spine claim. Therefore, the proposed development will encompass that issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion based on claims file review. If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

The examiner should review the Veteran's assertions made regarding the events of service with respect to his claimed cervical spine/neck injury, including those set out in this remand, and those contained in other clinical records, the Veteran's hearing testimony, and written submissions. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a current cervical spine/neck disorder is causally or etiologically related to the Veteran's active service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claims. If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


